Citation Nr: 0410942	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a 100 percent schedular disability rating for 
an anxiety reaction, currently rated 70 percent disabling.  

2.  Entitlement to an effective date earlier than May 8, 2000, for 
the current 70 percent schedular disability rating for an anxiety 
reaction.  

3.  Entitlement to an effective date earlier than May 8, 2000, for 
a total disability rating based upon individual unemployability 
(TDIU).  

4.  Entitlement to an effective date earlier than May 8, 2000, for 
eligibility to receive Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1949 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating determinations by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

On May 8, 2000, the appellant filed a claim seeking a TDIU and an 
increased disability rating for the service-connected anxiety 
reaction, rated 30 percent disabling at that time.  This appeal 
was initiated from a September 2000 rating action by the RO which 
continued the 30 percent rating for the service-connected anxiety 
reaction and denied a TDIU.  The Board remanded this appeal to the 
RO in July 2001 and again in September 2003.  

By rating action dated in January 2002, a 70 percent schedular 
disability rating for the anxiety reaction and a TDIU were 
granted, effective from the date of claim in May 2000.  At the 
same time, the permanence of the TDIU was also conceded, thereby 
establishing the entitlement of any qualified dependents of the 
appellant to Chapter 35 educational benefits.  Subsequently, an 
appeal was procedurally developed on the issues which are listed 
on the cover page of this decision.  

The Board's jurisdiction is limited to questions concerning the 
provision of benefits under laws administered by VA.  See 38 
U.S.C.A. §§ 511(b), 7104(a) (West 2002).  In view of this, the 
current appeal with respect to Chapter 35 educational benefits for 
qualifying dependents of certain veterans raises several 
questions.  Firstly, the evidence of record indicates that the 
appellant does not have any dependents who are eligible to claim 
Chapter 35 educational benefits: the appellant reported in 
February 2002 that his fourth marriage was terminated by divorce 
in 1988, and he listed no dependent children at that time.  Other 
evidence indicates that the appellant is currently paid disability 
compensation benefits at the rate for a single veteran without 
dependents; and that his children are all adults who are no longer 
dependent upon him and would not qualify for Chapter 35 benefits.  

In addition, the appellant's eligible dependents (if any) would be 
eligible to receive Chapter 35 benefits only during the ten years 
beginning on February 5, 2002, the date of his initial 
notification of Chapter 35 eligibility (See 38 C.F.R. §§ 21.3041, 
21.3046) and any action by the Board in the current appeal would 
not change this.  Moreover, granting an earlier date of 
eligibility under Chapter 35 would actually be detrimental to the 
appellant's qualifying dependents (if any), since retroactive 
awards of Chapter 35 benefits of more than one year are prohibited 
under Chapter 35.  See 38 C.F.R. § 21.4131(d).  Thus, any Chapter 
35 benefits payable for education pursued more than one year prior 
to the receipt of a complete claim under Chapter 35 (which has not 
yet been received) are legally prohibited; and granting an earlier 
effective date for Chapter 35 eligibility would not help the 
appellant's qualifying dependents (if any) since they would be 
legally unable to receive payment for any education they pursued 
during such an earlier period of eligibility.  Under these 
circumstances, further clarification is needed concerning the 
possible eligible claimants under Chapter 35 and precisely what 
benefit pursuant to Chapter 35 is sought by this appeal.  If the 
appellant cannot provide this information, the Board must consider 
dismissing this appeal for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 511(b), 7104(a) (West 2002).  

In addition, in its July 2001 remand, the Board specifically 
instructed the RO to satisfy the notification and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) with respect to the 
increased rating and TDIU issues which were in appellate status at 
that time.  In response, the RO issued a form letter dated 
December 20, 2001, which informed the appellant of the evidence he 
needed to submit in order to substantiate a claim seeking service 
connection.  The Board cannot view this letter, or a similar 
letter issued on March 11, 2002, as satisfying the requirements of 
the VCAA concerning the issues which were in appellate status at 
that time, or as complying with the Board's directives on remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, 
although the Board is aware of the holding in VAOPGCPREC 8-2003 
(December 22, 2003), that holding specifically does not apply to 
situations where, as here, the RO's initial notification under the 
VCAA is inadequate.  

Accordingly, this appeal is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following further 
actions:  

1.  The RO should request the appellant and his representative to 
specify whether the appellant has any dependents who qualify for 
Chapter 35 educational benefits and whether these dependents 
intend to file a claim for Chapter 35 benefits; and also to 
clarify exactly what benefit is sought in the current appeal 
seeking an effective date earlier than May 8, 2001, for Chapter 35 
eligibility in view of the discussion above.  

2.  At the same time, the RO should issue a letter to the 
appellant providing him with the notice required under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) pertaining to all of the claims 
at issue in this case, to include notice that the appellant should 
submit any pertinent evidence in his possession.  

3.  The RO should take appropriate steps to obtain a copy of any 
pertinent evidence identified but not provided by the appellant.  

4.  If the RO is unable to obtain a copy of any pertinent evidence 
identified by the appellant, it should so inform the appellant and 
his representative and request them to provide a copy of the 
outstanding evidence.  

5.  The RO should then undertake any other indicated development 
and readjudicate the current claims on a de novo basis without 
reference to prior adjudications.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his representative 
should be furnished an appropriate supplemental statement of the 
case and provided the requisite opportunity to respond.  In 
accordance with proper appellate procedures, the case should then 
be returned to the Board for further appellate consideration.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and argument on 
the remanded matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





